Earl Warren: Number 383, Howard R. Marshall, Petitioner, versus United States of America. Mr. Francis.
George J. Francis: Mr. Chief Justice Warren, if the Court please. The case before this Honorable Court this afternoon involves a rather simple point which came up in a criminal trial which I've been appointed by the Court to defend the defendant. The salient point before this Honorable Court is whether or not the reading by jurors during the course of trial, that is to say after the trial has commenced, whether the reading by jurors of newspaper articles which set forth a defamatory matter about the criminal defendant which defamatory matter includes statements as to previous criminal convictions, includes statements that the defendant's wife had been involved in similar charges, tried and convicted in the same court and sentenced to jail, include statements that the defendant had prescribed restricted drugs for a -- at that time well known senior who shortly thereafter died and few other statements. The case rose under a charge that the defendant was guilty of indiscriminate dispensing of drugs without prescription, the drug being commonly known as Dexedrine. The defendant never took a stand. The defendant did not present testimony of his own but rather relied upon cross-examination of the Government's witnesses in an attempt to challenge the burden of proof that was been on the Government. In a very few words, the testimony was predominantly that of the government agent who testified that after having been introduced socially to the defendant, he approached him on two occasions -- approached the defendant on two occasions, concealing his identity and announcing to him that he had a long automobile trip to make. One from Denver, Colorado to Dallas, Texas in one evening and two, this is on subsequent occasion, a drive by automobile from Denver to California. The government agent requested stay-awake pills as he termed them and after some discussion on the initial approach to the defendant when the defendant recommended no dose and coffee to keep him awake, the government agent did received according to the testimony the dextro amphetamine sulfate, commonly termed Dexedrine. As I have stated, the defendant did not take a stand, he did not present evidence. He did not submit witnesses of his own. However, through cross-examination of the plaintiff's witnesses predominantly the government agent rather close cross-examination and very careful cross-examination, the trial court grant an instruction to the defendant on entrapment. The issue of entrapment was submitted to the jury as an issue of fact. The Government after they had rested their case and having realize that an instruction on entrapment was to be given based upon only the Government's case sought to reopen for permission to submit further testimony on rebuttal. That is to say that they had grounds that would justify the entrapment. The Court considered the implication rather unusual because of the fact that a rebuttal was being asked for where the defendant had not presented the case. However, the Court refused rebuttal on the grounds that the evidence that the Government was seeking to introduce was actually not relevant that is to say the Court was saying you have not shown me that this defendant was engaged in similar dispensing of drugs in this relevant period. Entrapment instruction was given and rebuttal was not had. Then in a few words is the summoned substance of the case. The matters of which the petitioner complains of here rose after the first day of trial. After the government agent and a few others had testified, the Court recessed. The next morning, defendant's counsel namely myself having observed several newspapers in the jury room itself and having been informed that the --
Felix Frankfurter: You mean the door of the jury room is open for you to see what's in there?
George J. Francis: Yes, Your Honor. The door of the jury room -- the jury room in the Denver courthouse is directly across the corner from the court room itself.
Felix Frankfurter: The jury was separated during the trial?
George J. Francis: The jury was separated during the trial.
Felix Frankfurter: And they would be going in there just for smoking or whatnot?
George J. Francis: They would be going there for such instances. In this instance, Your Honor, the court had not yet convened that morning.
Felix Frankfurter: They were in there collecting --
George J. Francis: Yes, sir, they were collecting that morning. And defendant's counsel requested that the jurors be interrogated for the purpose of determining whether or not the newspaper articles had been read. The court granted the request of defendant's counsel. And on individual interrogation of the jurors, it was discovered that 6 of the 12 had read one or the other of the newspaper articles at pages 52 and 53 of the record. The newspaper articles themselves are set forth. If I may read portions of those two articles, the one article in which four had read stated first the matters about what had happened during the course of trial in the previous date. Then at the bottom, the last two paragraphs, the newspaper articles stated Marshall has a record of two previous felony convictions. In 1953, while serving a forgery sentence in the State Penitentiary at McAlester, Oklahoma, Marshall testified before a state legislative committee studying new drug laws for Oklahoma. At that time, he told the committee that although he had only a high school education, he practiced medicine with a $25 diploma he received through the mails. He told in detail of the ease in which he wrote the past prescriptions for dangerous drugs. The other newspaper article, The Denver Post which is an afternoon and evening paper, stated in part, “The defendant was Howard R.(Tobey) Marshall, once identified before a committee of the Oklahoma Legislature as a man who acted as a physician and prescribed restricted drugs for Hank Williams before the country singer's death in December, 1953. Marshall was arrested with his wife, Edith Every Marshall, 56, in June, 1956. She was convicted on the drug charges in Federal District Court here in November and was sentenced to 60 days in jail. Records show that Marshall once served a term in the Oklahoma penitentiary for forgery. There is no evidence he is a doctor, court attaches said." The request of the defendant's counsel, the jurors being brought in to determine whether or not they have read the articles and it's being determined that a number of them have through rather torturous at least on what I considered in my part rather delicate attempt to examine several of the jurors, not all. And under interrogation from the Government attorneys and from the District Court itself, the jurors all stated very firmly that they had not been prejudiced by the reading and that they could continue with the course of trial. The defendant's counsel made a motion from mistrial at the termination of examination of the jurors and that motion for mistrial was denied, the Court stating that in effect, it felt that the jurors through their demeanor and because of their statements were not prejudiced and could continue with the course of the trial.
Hugo L. Black: The judge at that stage known (Inaudible)
George J. Francis: The Court, Your Honor had sensed the entrapment issue. The record will show that on my cross-examination of the Government's witness, I began to ask the person in trial. How was he dressed? Were you lying about where you were going? And the precise page is not in my mind but this was the first day of trial. The Government counsel got up to limit the scope of my cross-examination stating that he is trying to drive that and the Court did not permit Government's counsel to go beyond that, stating, well, this was within this scope of cross-examination and that what would develop were developed. I had not stated to the Court --
Speaker: You're applying with prejudice, I take it as a phase where you rely very heavily on the fact that this is in a context of an entrapment of defendant.
George J. Francis: Your Honor, I do not actually premise the position of this defendant on the fact that there was entrapment. I would be here or rather the defendant would be here and the same argument would be made today if an entrapment had not been an issue to the -- to the jury.
Speaker: You might not have been here whether you like it --
George J. Francis: I would have made -- I would have filed the petition to let it stay. The -- of course of the entrapment was part of it but the other point was that matters which could not have been introduced under these circumstances. That is to say the defendant never having taking the stand, those matters could never have been introduced. And there is authority to defect that -- the introduction of previous criminal activity or previous convictions if brought to the attention of the jury during the course of trial. Our grounds for mistrial --
Potter Stewart: Mr. Francis.
George J. Francis: Yes, sir.
Potter Stewart: You stated as I understood you that after learning about the -- these newspapers in the jury room that morning on the second day of trial, you first of all ask permission to interrogate some of the jurors and did so, did I --
George J. Francis: Yes, Your Honor.
Potter Stewart: Does that appear on the record? I've just been informed.
George J. Francis: At page 27 --
Potter Stewart: I don't know --
George J. Francis: -- in chambers. “Mr. Francis, there was a matter I wanted to bring up before Court opens.” That is that there are two articles in the newspapers. One, in yesterday afternoon's Denver Post and the other in this morning's news. Both of which described the past criminal record of this defendant. I noticed when I came in this morning as I walked by the jury room, the jurors had several rocky mountain and we're huddling around reading it. I would like to determine whether or not the jurors have been reading the articles in question. I believe the Court has admonished them not to do so. The Court: I saw the articles and where did the information coming from? And at that point, the Government concedes to having spoken to newspapers but only as to matters that had gone on in open courts.
Potter Stewart: Mr. Brown is the Assistant United States Attorney.
George J. Francis: Yes, Your Honor and Mr. Parrell (ph) and Mr. Hardy, all three represented the Government.
Potter Stewart: And then the -- and then the Court proceeds to interrogate some members of the panel, does he -- of the jury?
George J. Francis: Yes, Your Honor. The Court and then the counsel likewise asked questions. I believe I asked on two occasions perhaps three.
Potter Stewart: Where is that? I can't see it. I can't find that.
George J. Francis: I'm sorry, Your Honor. The interrogation of the jurors, Your Honor begins at page 39 and goes to 51. All 12 jurors were brought in.
Potter Stewart: I see now. It's in the supplemental --
George J. Francis: Yes, Your Honor.
Potter Stewart: Thank you very much.
George J. Francis: Now, this Court as far as defendant has been able to determine -- has never passed upon this issue. The Circuit Court here deemed the matter within the discretion of the trail court although the Circuit Court opinion in the instance -- instant case conceded that there might be instances so shocking that a mistrial would have to be declared as a matter of course citing the Sheppard case and one or two others. The dissent by Justice Murray relied on the fact that entrapment was an issue and that it would be hard to rely upon the defense of entrapment that no jury could consider the defense of entrapment with these newspaper articles in mind. And secondly, Judge Murray states that these matters being inadmissible, they were quote "ineradicably prejudicial". In other words, that was the type of prejudice in his opinion that could not be raised.
Speaker: You don't think much of Judge Murray's argument though I've gathered the way you're arguing --
George J. Francis: Your Honor, I was -- I was very pleased with the dissenting opinion and I felt that the position of entrapment was well taken as well as the position that this was ineradicably prejudicial. Judge Murray does rely more on the entrapment notion although he also says that trial by newspaper is not tolerable. He takes that position and he also takes -- states in any event he would reverse.
Speaker: The only thing that differentiates this case of ordinary situation where a newspaper gets into a jury room and shouldn't have got in there and then the judges instructs the jury and admonishes them and it's a very grievous case, we leave that sort of thing normally to a jury -- to the judge but you've got a special kind of a case here. At least it seems to me you had where -- because of the defense which you interpose. That's why I'm so surprise that you throw it down.
George J. Francis: No, Your Honor. I'm not abandoning it. I'm trying to perhaps carry water on both shoulders but I certainly rely on the notion that in fact it was one of the matters involved as well as the fact that here were matters ineradicably prejudicial which should not had come.
Charles E. Whittaker: Well, is the Tenth Circuit right in saying that such was the soul defense entrapment?
George J. Francis: I do not believe that that is the correct statement, Your Honor. I would differ with the statement of the majority for this reason. The burden of proof of course was on the Government and the Government would have had to prove a number of items. One, that the drug had traveled into interstate commerce and that was under heavy attack. Two, that the drug was identifiable and that was under heavy attack. Three, that this was a drug within the meaning of the statute because in this type of case, it is not enough to say that Dexedrine is a restricted drug but proof must be offered by experts that this type of drug is a drug within the meaning of the statute. The -- the Court is correct if it wishes to state it this way, Your Honor that entrapment in -- in effect was the only affirmative defense, if I've answered the Court's question --
Charles E. Whittaker: Yes.
Felix Frankfurter: -- seems to find fortification from the fact that he put up no defense, doesn't he?
George J. Francis: He does, Your Honor and --
Felix Frankfurter: What's the theory of that?
George J. Francis: I assume that -- and I take issue with it that this man is guilty. It's the only way I can read it. This man is guilty since he offered no defense and I would quarrel with that.
Felix Frankfurter: That is out of question. The claim that the jury -- wasn't justified in finding him guilty on the Government's own case, doesn't it?
George J. Francis: Yes, Your Honor. The --
Felix Frankfurter: In other words, if the defense rest on the claim of inadequacy of the Government case --
George J. Francis: Yes, Your Honor.
Felix Frankfurter: -- that implies that the defendant agrees to the strength of the Government's case.
George J. Francis: That would be the implication.
Felix Frankfurter: That was the way I read it and yet it's a good -- Judge Lewis couldn't have met that, could he? I don't know what else he could have met but that's what he said.
George J. Francis: He -- I think he must admit that he does rely on the -- I believe the pronunciation is (Inaudible) case saying that, well, when the evidence of guilt is overwhelming or something that thick --
Felix Frankfurter: Well if -- evidence of guilt maybe overwhelming but not because the defendant didn't put in any defense.
George J. Francis: Yes, Your Honor. The failure to make a defense or the failure of the defendant to take a stand was certainly not a concession that the Government's case was right or we would never been in court.
Felix Frankfurter: I should --
George J. Francis: The defendant would simply have entered a plea of guilty and then forgot the whole matter.
Felix Frankfurter: I should think one because of the argument that when he doesn't take a stand and although the trial judges admonishes the jury, they must not draw any instance from that fact, it becomes -- all the part of the jury not to draw an instance in that effect. It may get according through -- from the Denver Post.
George J. Francis: Well, it does. That position does militate, it seems to me against the position of a defendant who does not take a stand.
Felix Frankfurter: I know that the jury might be well -- we know why he didn't take the stand. We read it in this morning's paper.
George J. Francis: The position of the defendant actually is that without being able let say they eavesdrop on the jury that is what most likely or probably happens. At least that is an arguable position the defendant takes.
Speaker: (Inaudible)
George J. Francis: It's never been determined by this Court.
Felix Frankfurter: You don't mean that, do you?
George J. Francis: I certainly mean it.
Felix Frankfurter: What about Holt?
George J. Francis: Holt case, I believe Your Honor is probably one of the most misunderstood cases in this field at least in my opinion. I had originally read the Holt case and as I had in the Maddox and the Maddox case gave me a feeling of relation for a while until I found out that they ruled on another grounds but the Holt case should be studied very carefully. The Holt case comes up on this notion that the jurors and attorney for the defendant submits an affidavit in which he states “Several jurors have told me that they read newspapers with articles in them pertaining to the case.” Now, the lower court avoids the difficulty that the Maddox trial court, judge entered into where in Maddox, the trial court refused to consider affidavits and this Court said “Well now, you failed to exercise a discretion.” And therefore that was reversible error in failing to consider. The trial court in Holt states that he considers the affidavits and nonetheless rules against the defendant.
William J. Brennan, Jr.: (Inaudible)
George J. Francis: Pardon?
William J. Brennan, Jr.: (Inaudible)
George J. Francis: Perhaps the trial court does it but I don't believe --
William J. Brennan, Jr.: (Inaudible)
George J. Francis: No, Your Honor. Actually, what trial court did and only yesterday I had the chance or check the record in the Holt case. The affidavit of the attorney for the defendant in the Holt case stated that he had interrogated two jurors who stated to him that they had read several articles in the Seattle newspapers. And the defendant -- the counsel for the defendant now is making the affidavit and he states “I don't know which newspaper articles were read.” If perhaps all of them are read and he requests the trial court in the Holt case to subpoena the two jurors to make the determination. And the trial court refuses to do that. The trial court refuses to bring in the jurors to determine whether or not they had read specific newspaper articles. Then the Government in their briefs in that case as well, at page 74 of their briefs states “But the affiant was unable to learn from this jurors which articles relating to the trial they had read or whether they had read all of them”. The court treated this affidavit as stating the truth and refused to permit counter affidavits to be filed. It therefore was not made to appear that a single one of the articles of which complaint is made was ever seen by either of the jurors during the progress of the trial. Consequently, plaintiff is in error, is in no attitude to raise a question whether or not a reading of such articles by a juror would constitute a reversible error.
Felix Frankfurter: But the opinion of this Court, assume that they had read and --
George J. Francis: Your Honor --
Felix Frankfurter: -- the decision was made on that basis, wasn't it?
George J. Francis: I beg to differ with you, Your Honor. Justice Holmes states that the trial court might assume that but this Court, Justice Holmes said, could not make that assumption if it were to grant a new trial. And then Justice Holmes goes on to state, it may be assumed, he says, in effect and this is set forth in defendant's reply brief, It may be assumed that they saw something of the public prints.
William J. Brennan, Jr.: Now, what about the (Inaudible)
George J. Francis: Pardon.
William J. Brennan, Jr.: I guess we're looking at the same thing that the court did not make that assumption (Inaudible) There's a probability that the jurors were allowed to set -- see something (Inaudible) maybe assumed that they did so.
George J. Francis: Yes. And the assumption is this gets down to a very razor like analysis, Your Honor but I think I'm right.
William J. Brennan, Jr.: (Inaudible)
George J. Francis: For the purpose of passing on the permission to separate, we'll see something of the public prints is so obvious. Now, the McHenry case which --
William J. Brennan, Jr.: (Inaudible) and maybe assume it did so in this case related to separate -- that they did separate and not that they commit mistakes?
George J. Francis: He means this Your Honor that it is assumed that people will read newspapers but not that they read this article. The Circuit Court in the -- the McHenry case so states --
Felix Frankfurter: Let me ask you this -- I've (Inaudible) for the briefs and the records that I --
George J. Francis: Yes, Your Honor.
Felix Frankfurter: -- but you'll give me the answer before I can get it. In the Holt case, one of the articles which presumably or actually the jury read during their separation of this prejudicial character in principle or comparably prejudicial as the articles which you claim were in this (Inaudible) --
George J. Francis: I would say that they were.
Felix Frankfurter: They were?
George J. Francis: The Government's brief does not so indicate but my very hurried reading yesterday of what was set forth in the record indicated to me that there were rather sensational matters that were contained in the newspapers.
Felix Frankfurter: Well, now let me ask you this about Holt. Was the attack there by counsel for Holt, did he make an independent point of prejudice to the mere facts of separation and the susceptibility of that to disturbing conduct by that -- would that made an -- an attack?
George J. Francis: I believe that that was the basis of the -- the appeal. The decision states the -- the defendant is up on three points. One point precisely is that the jury was permitted to separate --
Felix Frankfurter: And that in it of itself is error particularly in a capital case.
George J. Francis: Exactly, Your Honor and that --
Felix Frankfurter: The argument -- if I follow you is -- am I agreeing to the whole -- according to your view that the real problem and the difficulty in Holt was that the trial judge allowed the jury in the capital state to separate which Mr. Justice Holmes' facts and then later the court's opinion, doesn't try in the ground for reversal and that if jurors separates, inevitably, they will leave the public prints.
George J. Francis: Exactly, that could be my interpretation.
Felix Frankfurter: -- the fact they had read extremely for the different areas.
George J. Francis: That would be my -- I think that would be my very firm position on the Holt case.
Felix Frankfurter: What is the first opinion which Mr. Justice Holmes in the middle of the case but that's certainly one would not get. I thought I knew that -- one would not get it from that opinion --
George J. Francis: And that is why Your Honor --
Felix Frankfurter: (Inaudible)
George J. Francis: And that is why, Your Honor, I would say that when Justice Holmes, and this is a misquoted statement, if the mere opportunity for prejudice or corruption is to raise a presumption that they exist, it will be hard to maintain jury trial under the conditions of the present date is a misquoted statement, because what he means there is that we can't assume prejudice if we assume they read the public prints.
Felix Frankfurter: But you haven't -- you have to clear another (Inaudible)
George J. Francis: Yes, Your Honor.
Felix Frankfurter: Namely, it will take up a disconnection to another matter and not accept thereto, but made one of the grounds to demand a new trial or some of these alleged consequences, because they also involve the question, “How far the jury may lawfully be trusted to do their duty when the judges satisfy that they are worthy of the trust.” That's the point of Mr. Justice Harlan's question.
George J. Francis: I see.
Felix Frankfurter: (Inaudible)
George J. Francis: Yes. Well, the --
Felix Frankfurter: That's the real --
George J. Francis: -- the instruction --
Felix Frankfurter: -- that opinion for me.
George J. Francis: I see.
Felix Frankfurter: I'm not -- I'm saying that -- that I believe is really was the governing thought and the opinion of Mr. Justice Holmes.
George J. Francis: The court -- the court's instruction was that when being separated, they would not read matters. They would not discuss the case with anyone. And the court is then saying -- this Court is then saying, “We believe” or rather the trial court is saying, “I believe that the -- the jurors abided by that.”
Felix Frankfurter: You come back to your -- your -- prior -- what to discuss before this namely, you make -- you make this to mean that when the judge -- the trial judge allows the jury to separate, that presupposes the trust -- their good sense of sturdiness although exposed, could they be not to be influenced by any rubbish they seize.
George J. Francis: Not to see it, Your Honor.
Felix Frankfurter: Not even see it.
George J. Francis: He trusts that they will not look at it because he refuses --
Felix Frankfurter: But later (Inaudible) he later assumed that they did see it.
George J. Francis: He assumes that they saw something of the public prints.
Felix Frankfurter: You mean they saw the paper but --
George J. Francis: But they did not.
Felix Frankfurter: (Voice Overlap) they avoided looking at the thing that bore on the trials. They must be wonderful jurors.
George J. Francis: I would say that they show great strength.
Felix Frankfurter: (Voice Overlap) great strength.
George J. Francis: But the McHenry case Your Honor states --
Felix Frankfurter: You referred to that (Inaudible) is that this Court?
George J. Francis: The Circuit Court of the District of Columbia which is in -- on page 3 of the reply brief of this defendant. At page 764, the Circuit Court there says, referring to the Holt case. The court remarked that where jurors were permitted to separate, it was assume -- safe to assume that they saw something of the public press. And the question was whether or not under this assumption, error had been committed in failing to keep the jury in the custody of the Marshall. There was no proof that any of them had read it, referring to the facts in that case. We may assume that they saw something of the public press as was said in the Holt case, but not that they saw any particular article in a particular newspaper. The near opportunity to see it raises no presumption that it was seen and I think that is what Justice Holmes meant when he said that the opportunity for prejudice or corruption is not enough.
Potter Stewart: Was that in McHenry case you're just --
George J. Francis: McHenry --
Potter Stewart: -- referring?
George J. Francis: -- case, Your Honor.
Potter Stewart: In the District of Columbia Court of Appeals.
George J. Francis: Yes, Your Honor. And further justification can be found in that. And that, of all the cases that the Government cites on pages 18 and 19 of their brief, not one cites the whole case to that effect. In other words, we would expect that the Circuit Courts would have rushed to cite the whole case and say, “Well now, this is a matter of discretionary with the trial court.” See Holt versus the United States, 218 United States page 245, 250, 251, but they don't do that. Three cases mentioned it, but in a different connection. One as to the discretion of the trial court in denying a motion for new trial and the second, the discretion of the trial court in withdrawing a juror which was a matter that hit -- been handled by the Holt case namely that a juror was not withdrawn and that was an error alleged by the defendant. But the juror was not withdrawn, not because of the reading of the newspaper but because of something else. And if I may elucidate just a little more on the Holt decision, Justice Holmes says, “The judge did not reject the affidavit,” but decided against the motion on the assumption that more than it ventured to allege was true. And I submit the rational explanation of that that more than it ventured to allege was true was simply this. The affidavit ventured to allege that cert -- that newspaper articles had been read, but he -- the affiant couldn't say which ones, hoping that he could somehow induce the trial court to get the jurors in court and find out which ones. More than it ventured to allege means that it ventures to allege that certain -- that articles were read without being able to say in the affidavit which ones and the court would not assume that the detrimental ones were the ones that had been read. Actually, the Holt case came up because until that point, he was doubtful whether or not a jury was permitted to separate in a capital case. And the Holt case or the Federal Circuits disposed of that question by saying that it was permissible in capital cases to permit the jury to separate and that the court had discretion to permit the jury to separate. In this instance, it did not abuse its discretion in permitting the jury to separate nor did it abuse its discretion for denying a motion for new trial, the grounds of which was that the court had permitted the jury to separate.
Felix Frankfurter: Now, have that in cases in the lower courts, in the District Courts went up to the Court of Appeals involving uncontested or accepted uncontested claim or accepted claims that in fact the jury had read prejudicial materials of the press bearing on matters that were not and could not have been introduced as evidence that such conduct by the jury had been called to the trial court's attention that he examined the jurors as to the influence is pending that such elicit articles had upon them and that he had concluded after subsequent examination of the jurors that they were untreated and not infected by anything they read of -- of matters that did not as to which there was no evidence within the jury room.
George J. Francis: Yes.
Felix Frankfurter: Are there such cases? There must have been --
George J. Francis: There are quite a few cases.
Felix Frankfurter: And what are they? Tell us. Have you collected them? Are they available?
George J. Francis: They are submitted partially in both briefs, Your Honor. They are also submitted in one of the ALRs that is cited in the brief, 31 ALR Second. They're collected at length.
Felix Frankfurter: What is that?
George J. Francis: 31 ALR Second --
Felix Frankfurter: Where can I find the complete -- the most comprehensive collection from that note?
George J. Francis: I would say 31 ALR Second, Your Honor.
Felix Frankfurter: What page, do you know? Of course, that would be (Inaudible).
George J. Francis: Page 417.
Felix Frankfurter: Will you -- can you precipitate (Inaudible) those cases into a state and what they show?
George J. Francis: They are cases on both sides. Some which state that general prejudicial items are not grounds for new trial unless a juror admits to prejudice. I might add as a footnote here. I have never read one case on either side in which a juror admitted prejudice, not one case.
Felix Frankfurter: Are there any case -- is there any case in which the ingredient of entrapment was in the case?
George J. Francis: None that I found, Your Honor. But the cases run from where there are mere comments on the course of trial and motion for new trial is not denied. There are cases where mere comments which are not prejudicial on their face are still considered grounds for new trial. We have this fact that not one case that I have been able to find outside of the Riley case which is cited in both briefs in which a past criminal record was read by a jury. All of those cases except the Riley case granted new trial or mistrial.
Felix Frankfurter: This is in the Court of Appeals or in the trial court? Is that --
George J. Francis: They are state court decisions and two federal district court.
Felix Frankfurter: Do the Courts of Appeals predominantly go on the ground that they would not overrule the judgment of the trial court who has seen the jurors and examine and felt their qualities that they would be unmoved by this (Inaudible)
George J. Francis: I believe that that is the predominant --
Felix Frankfurter: That is the predominant.
George J. Francis: -- position that the --
Felix Frankfurter: Great difference to the judgment of a conscientious and competent trial judge, is that it?
George J. Francis: Based upon statements made to him by jurors who are under somewhat of addressed.
Felix Frankfurter: Well, you don't have to say that. You simply challenge the psychological capacity of a man to be dead sure what does and doesn't interest him.
George J. Francis: If I might comment on that Your Honor as my time is running out. There has been statements by judges that a juror's statement that he is not influenced should be considered in light of the fact that he has committed an impropriety and naturally he is most hesitant therefore to go very far. In other words, he is placed in the -- the -- the position of having to defend an impropriety.
Felix Frankfurter: Let me put this problem to you Mr. Francis, you couldn't listen -- you couldn't talk to a more sympathetic judge on this matter. But let me put to you this difficulty. If it would be accepted as what it's been called one aspect of the American way of life that a newspaper didn't print all these stuff and if it would be further accepted that you can't reach the newspapers not to do that and it would be further accepted that accepting capital cases, it would be on the whole wrong to confine the jury during the trial except in the case of our defendant with the notorious jury bribing propensity. How can you insulate the jurors, the scattered jurors from somehow rather breathing the air of the daily papers when they go home to their families and somebody stops them on the street, how can you -- how can you insulate the jurors, how can you keep them so -- so intact from the (Inaudible) so that you unsettle a trial because they can keep immune from what the source of the evil you cannot reach as I'm told you can.
George J. Francis: Well, Your Honor I suppose several methods of approach. One might be that -- this Honorable Court might be a little more strict as to the violations by newspapers that is to say by citations for contempt, because it's an interference with the jury trial in this instance and the contempt cases, this Honorable Court has ruled upon our cases triable to a court not to a jury and therefore contempt cases might be broaden or made more liberal where the jury is involved.
Charles E. Whittaker: What you're really arguing in this connection is the rule allowing separation (Inaudible)
George J. Francis: Well, I think that the separation of the jury is not the only method of solving the problem, Your Honor. I had -- I made a brief mention in the brief -- in my brief, “Why not just cite the newspaper in who committed the offense?” And hold the hearing and then state, “Well, we find that your -- your conduct although not in contempt of this Court deprive this person of a new trial and we have all this additional cost for new -- for the old trial and we're going to tax those costs to you. After all, it's nothing, but advertising for you and it's no more than a cost of advertising.
Felix Frankfurter: You said you're going to give several considerations. That's one or two -- yes, that's two.
George J. Francis: I would say that the -- there is no real practical guarantee that these matters not come from to a jury's attention except by enclosing the jury. That I would say but that you can try to curb the influence of media communication either through a tightening of the contempt citations or taxing for costs. Practically, that would be it.
Charles E. Whittaker: (Inaudible)
George J. Francis: Well, Your Honor if they are permitted to roam the street --
Charles E. Whittaker: No, even if you take them to a hotel.
George J. Francis: Yes, Your Honor there is that danger.
Charles E. Whittaker: (Inaudible)
George J. Francis: Yes, but --
Charles E. Whittaker: They go back and forth from the courthouse to the hotel and they see headlines on paper (Inaudible)
George J. Francis: But may I comment on that, Your Honor? Perhaps we are worrying too much as to an imposition on the freedom to publish which will -- which is not involved here. What is involved here is that actually a man may have been deprived of a pretrial and then it has nothing to do with pre-press anymore than as if I had typed this information as a third person and slipped it into the pockets of the jurors during the course of trial. The net effect is still that my client has been deprived of the right that the jury listened only to what is presented in open courts.
Felix Frankfurter: But you're also suggesting that a few contempt citations and money fine might reduce if not all together might -- if not eliminate all the other headlines reduce the size of the type.
George J. Francis: Yes, Your Honor, I would.
Speaker: (Inaudible)
George J. Francis: Well, I might quibble on that --
Speaker: (Inaudible)
George J. Francis: Actually, for all intention purposes in Denver, there is the Denver Post in the Rocky Mountain News.
Speaker: Do you have radio stations?
George J. Francis: We have radio stations but those are monitored out of Denver for the most part.
Speaker: Could I ask you a question before you sit down. Is there anymore of the charge printed on what appears on page 38 or --
George J. Francis: No, Your Honor.
Speaker: -- in other ordes that the entire charge on --
George J. Francis: On entrapment?
Speaker: -- the of entrapment, yes.
George J. Francis: Yes, Your Honor.
Speaker: It is. And there's nothing you said in there as to what bearing if any of bad criminal record he might have had.
George J. Francis: No, there was no reference made to that point at all. Now --
Charles E. Whittaker: (Inaudible)
George J. Francis: No, Your Honor.
Charles E. Whittaker: Or did you complained as I understand it about the charge to the jury on (Inaudible)
George J. Francis: No, Your Honor. But if I might just reduce one point which is of interest, we assume that -- we have to assume for all sorts of reasons I suppose that the jury listened to the trial court and that it becomes important because the trial court it says their demeanor indicates to me that they're not going to violate anything. But notice and this was a matter in a -- that I noticed only after reading the brief -- the record several times. On page 40 of the record, the court --
Charles E. Whittaker: (Inaudible)
George J. Francis: 40, Your Honor. The court states to the second juror. Now, this is the second juror who has been brought in to chambers. Mr. Parrell (ph) who's the Government Attorney says, “I wonder whether or not the court would want to instruct each juror not to discuss the article or its contents as they go back.” And the court says, “Yes, I think that is proper, but I thought I would give them that in a general instruction not to give consideration to that.” But of course, he's talking to the juror now. You shouldn't discuss among yourselves anything about this article. Now, the ninth juror walks into chambers --number nine which is seven jurors later at page 48. And she says she hasn't discussed -- she hasn't read these articles, but she says -- the court says, “Has anyone talked to you about either one of the items?” Mrs. Bush: No. The Court: No one has mentioned it to you? Mrs. Bush: No, sir. The Court: No one said that there was a piece in the blank. Mrs. Bush: They have been chatting in the room where the jurors are now since they had been called in here. So, that reflects upon how the juror listens to that. It is Justice Frank has stated in his dissent in the Leviton case. It's like telling a boy to go sit in a corner and not think of a white elephant.
Hugo L. Black: She said that no one told her anything about the article (Inaudible)
George J. Francis: She states that the article was being mentioned.
Hugo L. Black: But she said, “People were chatting.”
George J. Francis: Yes, Your Honor.
Hugo L. Black: But then she said that no one told her anything about it.
George J. Francis: Not what was in it, but how far can we go beyond that. Thank you.
Earl Warren: Mr. Knapp.
James W. Knapp: May it please the Court. There are one or two items in the factual situation that I would like to bring out before the Court that I don't believe my colleague has pointed out quite as emphatically as we would desire. The first is that these articles were not a default of the prosecutor of the government or any of the prosecuting officials. That was the first thing it was inquired into. The attorneys made their statement to the court and apparently from the record, the information was obtained by the reporter probably from some correspondent in Oklahoma or from an article in the Coronet magazine. So that issue is not at all present here and I mentioned that because in some of the cases that are cited on this point, you do find that the prosecuting officials or the sheriff or police have been giving information to the -- to the newspapers and we feel that that is entirely different proposition from the one at bar. The second point is that --
Earl Warren: What difference would that make as to the effect that it had on the -- on the jury or the effect that it would have on the -- on the defendant's liberty whether the prosecution gave it or not? Would not consider any punishment of prosecution here, but what we're interested in is -- is what effect did this have on -- on the jury and what difference would it make if it was bootlegged in some way or whether they told them directly?
James W. Knapp: If it appeared in the papers that the information came from the police or from the prosecutor, it might make a little difference in the minds of the jurors.
Earl Warren: Oh, you mean if the article stated that.
James W. Knapp: Yes, sir.
Earl Warren: Oh, yes. Yes. I -- yes, I understand that. We'll adjourn now Mr. --